Citation Nr: 0615593	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-17 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma in which the RO granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent evaluation effective August 14, 2000.  The 
veteran, who had active service from July 1959 to August 1962 
and May 1968 to February 1982, disagreed with the assigned 
evaluation and appealed the decision to the Board.  In a May 
2003 rating decision, a Decision Review Officer reviewed the 
veteran's claim and increased the disability evaluation from 
30 percent to 50 percent effective August 14, 2000.  
Thereafter, the RO referred the case to the Board for 
appellate review.

A hearing was held before the undersigned at the RO in April 
2004.  The Board remanded the case for further development in 
September 2005.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  

The Board observes that a November 2005 VA examiner opined 
that it was as likely as not that the veteran was 
unemployable due to a combination of both medical and 
psychological factors including post traumatic stress 
disorder. See November 2005 examination report, p. 2.  This 
statement raises the possibility of entitlement to a 100 
percent total disability rating based upon unemployability; 
and the Board refers this matter to the RO for appropriate 
action.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's post-traumatic stress disorder is 
manifested by mild depression, nightmares, sleep 
disturbances, panic attacks, anger problems, difficulty 
concentrating, some memory loss and occasional suicidal 
thoughts.

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the veteran's claim of entitlement to an 
increased rating for his service-connected post-traumatic 
stress disorder (PTSD), VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).

A letter dated in October 2001 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The October 2001 letter informed the veteran that 
additional information or evidence was needed to support the 
initial service connection claim; and asked the veteran to 
send the information to VA. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  In addition, the Board 
observes that after service connection was granted, the 
veteran received two (2) additional VCAA notices in which he 
was informed of the evidence necessary to establish 
entitlement to an increased rating for his PTSD. See July 
2003 letter from the RO; September 2005 Board decision; 
November 2005 letter from the Appeal's Management Center.  

The October 2001 letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the veteran's claim for an increased 
rating be granted.  In the August 2002 rating decision, the 
RO granted service connection for PTSD; and the issue on 
appeal concerns the veteran's claim of entitlement to an 
increased rating for this now service-connected disability.    

Even though the October 2001 letter did not include adequate 
notice of what was needed to establish a disability rating 
and an effective date, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, the Board observes that the October 2001 VCAA notice 
was properly tailored to the application for the original 
request for service-connected benefits.  As stated above, the 
RO awarded service connection for PTSD in the August 2002 
rating decision and assigned an initial 30 percent disability 
rating effective August 14, 2000 (the date of claim).  The 
Decision Review Officer increased the disability rating from 
30 percent to 50 percent in May 2003. See May 2003 rating 
decision.   Therefore, the October 2001 letter served its 
purposes in that it provided section 5103(a) notice to the 
veteran; and its application is no longer required because 
the original claim has been "substantiated."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the veteran's February 2003 notice of disagreement (NOD) 
to the August 2002 rating decision, he took issue with the 
initial 30 percent disability rating and is presumed to be 
seeking the maximum benefit available under the law. Id; See 
also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in 
accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a May 2003 Statement of the Case (SOC) which 
contained, in pertinent part, the criteria for establishing a 
higher initial rating. See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b). See 
also Dingess, slip op at. 23-24.  

As to the lack of VCAA notice regarding an effective date, 
the Board observes that the veteran was informed of the 
initial effective date for service connection in both the 
August 2002 and May 2003 rating decisions, prior to appellate 
review. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Pelegrini v. Principi, 16 Vet. App. 183 (2002).  Although the 
veteran submitted a February 2003 NOD to the August 2002 
rating decision and has pursued this appeal, the Board 
observes he did not specifically reference any disagreement 
with the assigned effective date in his notice.  

The veteran's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The veteran was also 
afforded VA examinations in May 2002 and November 2005. 38 
C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined. 38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95.  Both of the 
veteran's VA examinations were thorough and adequate upon 
which to base a decision.     

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. 

B.  Law and Analysis 

The veteran has been assigned a 50 percent disability rating 
for his PTSD under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  He contends that his PTSD is 
more disabling than currently evaluated and has appealed for 
an increased rating.  As will be discussed in more detail 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claim for an increased rating; and 
as such, the appeal must be denied.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

At the outset, the Board notes that the veteran was diagnosed 
with PTSD and chronic, moderate, major depressive disorder in 
a May 2002 VA examination. See May 2002 examination report, 
p. 5.  Although the examiner did not attempt to differentiate 
the veteran's symptoms of depression from his PTSD symptoms, 
she indicated that it was very likely his psychiatric 
symptoms were secondary to his service connected condition 
(i.e. PTSD secondary to combat trauma). Id., p. 6.  Based 
upon this statement, the veteran's overall psychiatric 
impairment will be considered. See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (Observing that when it is not 
possible to separate the effects of a service-connected 
condition and a non-service-connected condition, the 
provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt 
on any issue was to be resolved in the veteran's favor, and 
that all signs and symptoms be attributed to the service-
connected condition).

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a 50 percent disability rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.  A 
70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

In this case, the veteran has been assigned past and present 
GAF scores of 55. See May 2002 examination report, p. 6; 
November 2005 examination report, p. 3.  The Board observes 
that GAF scores ranging from 60 to 51 reflect moderate 
symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., friends, conflicts 
with peers or co-workers).  

The veteran asserts that he should be granted an increased 
rating on the basis that he experiences nightmares, 
flashbacks, difficulty with concentration, some problems with 
short term memory (in terms of remembering names and places), 
isolation and the inability to sleep more than approximately 
three hours at a time. See April 2004 hearing transcript, 
pgs. 15-19.  In regards to work, the veteran reported that he 
has been unemployed since 1994 or 1995; and that his prior 
employment involved jobs in which he did not interact with 
other people. Id., pgs. 19-20.  
A review of the record on appeal reveals that a 50 percent 
disability rating was appropriately assigned on the basis of 
evidence indicating that the veteran had a flat affect, 
experienced disturbances of motivation and mood, and had 
difficulty in establishing effective work and social 
relationships outside his family. See May 2002 examination 
report, p. 3 ("the [veteran] has been married to his wife . 
. . for 40 years.  They have four grown children, six 
grandchildren, and two great granddaughters").  In addition, 
the veteran was noted to have flashbacks, hypervigilance and 
poor concentration. See May 2002 and November 2005 
examination reports.  Although the veteran did not meet many 
of the sample symptomatology listed under the 50 percent 
rating criteria (e.g. his speech was goal oriented and 
logical; he was cooperative during his interviews; his panic 
attacks occurred less than once a week; no impairment of 
thought processes was found; no evidence of a thought 
disorder or psychosis was reported; nor did the veteran's 
medical records reflect that he experienced impaired 
judgment), he was not required to do so to be entitled to a 
50 percent disability rating.  The assigned rating was 
consistent with the veteran's overall symptomatology.  The 
veteran's GAF scores of 55 (reflective of moderate, but not 
serious, impairment) also supported a disability evaluation 
of 50 percent. Id.   

Thus, the issue before the Board is whether the veteran is 
entitled to a disability rating in excess of 50 percent.  As 
noted above, a 70 percent disability rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  In regards to these criteria, a review of 
the record indicates that the veteran does not experience 
suicidal ideation (in comparison to suicidal thoughts), 
obsessional rituals which interfere with his routine 
activities, illogical speech, or near-continuous panic or 
depression (rather than episodes of depression).  While the 
veteran testified that he "plots" to get even with people 
when angry, he also reported that he does not lose his 
temper. See April 2004 hearing transcript, p. 22.  While he 
testified that he experiences spatial disorientation, the 
veteran's medical records do not reference such complaints; 
nor do they indicate that the veteran neglects his personal 
appearance and hygiene.  See Vet Center records dated from 
September 2002 to November 2005; May 2002 and November 2005 
examination reports.  The Board observes that the veteran's 
symptoms have remained consistently moderate, in that he 
rated his symptoms to be a 4 or 5 in terms of severity on a 
scale of 1 to 10. See November 2005 examination report, p. 2; 
May 2002 examination report, p. 4 (The veteran rated his mood 
"a 4/10 where 0 is the worst and 10 is the best he has ever 
felt").  From the veteran's description of his symptoms, the 
last VA examiner reported that there had been no remissions 
or capacity for adjustment of symptoms, even though the 
veteran was no longer taking medication for his disability. 
November 2005 examination report, pgs. 1, 2.  Even without 
the use of the medication, the veteran was assigned a GAF 
score of 55, the same score assigned in May 2002. Id., p. 3; 
May 2002 examination report, p. 6.  

The Board acknowledges that the veteran has difficulty in 
establishing effective work and social relationships.  In 
fact, he reports that he is no longer employed due to his 
inability to be around others (November 2005 examination 
report, p. 2).  The Board is of the opinion, however, that a 
schedular disability rating of 50 percent more nearly 
approximates the veteran's overall current symptomatology.  
Nonetheless, should the veteran's disability picture change 
in the future, he may submit additional evidence which may 
qualify him for the assignment of a higher schedular rating. 
See 38 C.F.R. § 4.1.  In addition, the Board observes that 
the veteran's claim for a 100 percent total rating based upon 
his unemployability will be evaluated by the RO in the near 
future.  At this point, however, entitlement to an initial 
disability evaluation higher than 50 percent is not 
warranted.  

As a final note, and as noted above, as this issue deals with 
the rating assigned following the original claim for service 
connection, consideration has been given to the question of 
whether "staged ratings," as addressed by the Court in 
Fenderson, would be in order.  However, as the assigned 50 
evaluation reflects the degree of impairment shown since the 
date of the grant of service connection for PTSD, and as this 
evaluation has been effective since that time, there is no 
basis for staged ratings with respect to this claim.


ORDER

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


